Exhibit 10.21 NON-EXCLUSIVE CABILLY PATENT LICENSE AGREEMENT [Cabilly Coexpression Patents] This Non-Exclusive Cabilly Patent License Agreement ("Agreement") is effective as of November 5, 2003 ("Effective Date") by and between Genentech, Inc., a Delaware corporation having its principal place of business at 1 DNA Way, South San Francisco, CA 94080 (hereinafter "Genentech") and Peregrine Pharmaceuticals, Inc., a Delaware corporation having its principal place of business at 14272 Franklin Ave, Suite 100, Tustin, CA 92780 (hereinafter "Licensee"). WHEREAS: A. Genentech owns and controls certain patent rights relating to methods and compositions in the field of antibodies (the "Licensed Patents", as that term is defined below); B. Licensee is developing, and intends to commercialize, antibody products that bind to the antigen phosphatidylserine ("PS") and wishes to acquire a non-exclusive license for such products under the Licensed Patents; and C. Genentech is willing to grant such a non-exclusive license to Licensee on he terms and conditions set forth below. NOW, THEREFORE, in consideration of the promises and the mutual covenants recited herein, the Parties agree as follows: Article I DEFINITIONS Unless otherwise specifically set forth herein, the following terms shall have the following meanings: 1.01. "Affiliate" with respect to Licensee shall mean any corporation or other entity which, directly or indirectly, controls, is controlled by or is under common control with, a Party. For the purpose of this Section 1.01 "control" shall mean (i) the ownership, directly or indirectly, of at least fifty percent (50%) of the outstanding voting securities or other ownership interest of an entity, or (ii) the possession, directly or indirectly, of the power to manage, direct or cause the direction of the management and policies of the corporation or other entity or the power to elect or appoint fifty percent (50%) or more of the members of the governing body of the corporation or other entity. 1.02. "Bulk Product" shall mean Licensed Product supplied in a form other than
